Title: Petition of Nathaniel Ingraham, 27 January 1803
From: Ingraham, Nathaniel
To: Jefferson, Thomas


            
              
                on or before 27 Jan. 1803
              
            
            The humble petition of Nathaniel Ingraham Mariner of Bristol in the County of Bristol in the State of Rhode Island & Providence Plantations, Sheweth
            That in January in the Year of our Lord 1801, an action was brought against your Petitioner in the District Court for Rhode Island District by John W. Leonard, who sued as well for the United States as for himself, to recover certain penalties incurred by the Petitioner as Master of a certain vessel called the Fanney, under the acts of Congress against carrying on the Slave trade. That at November turm of said Court following the cause was tried and a verdict given by the jury against your Petitioner for the sum of Fourteen Thousand &   Dollars, and Judgment rendered accordingly for that sum with costs; that on the sixth Day of April AD. 1802 Execution having issued against your Petitioner upon said Judgment, he was thereupon committed to Jail in Bristol in said District. That on the voyage in which your Petitioner violated the Law as above stated the vessell was taken by the British, and together with the Cargo and your Petitioners adventure being all the Property he possessed, was condemned at New Providence, and totally lost. Now your Petitioner would humbly represent that he is so far from possessing means to discharge the amount of said Execution that he is utterly destitute of property for the support of himself and family from day to day. That in this his indigent situation and confined upon said Execution to Jail, his family would suffer the miseries of the most extreme poverty and the want even of food for the sustentation of life, but for the charity of friends and the scanty relief afforded by their own labour. That his family consists of a wife and five Children and an aged Mother who looked up to your Petitioner as their only hope and support, and have now no other prospect of relief from their distresses but in his liberation, But tho his own sufferings may be considered as the necessary consequence of his violation of the Laws. Yet theirs, tho they are innocent are not less severe, that for him & them there is yet hope in the clemency of the President of the United States, to whom your Petitioner emboldened by misfortune applies himself for Mercy and humbly supplicates for himself and his wretched family, that the President would be pleased to commiserate his condition, pardon his offence, and release that part of said penalty which is due to the United States. And your Petitioner as in Duty bound will ever pray—
            
              Nathanl Ingraham
            
            
              We the Subscribers, whose names are hereunder written, certify that the Facts stated in the within Petition, are correct. We deplore the unhappy circumstances under which the Petitioner labours, and sincerely join with him in his Prayer for relief. We are certain that it is absolutely impossible for him ever to pay the fine imposed upon him; and there remains but the alternative, either to remit his fine, and restore to his distressed family their only support, and to the community an active and useful Citizen; or enforce the rigor of law against the unhappy delinquent, and oblige him to waste away an useful life in the depth of solitude and misery and plunge a virtuous and unoffending family into distress.
            
            
              
              
              
                
                  Joseph Reynolds. Justice S. Court.
              John D’Wolf. Just. Inf. Court.
              Amos Hail Do. Do. 
              Jos. Whitmarsh. H. Sheriff Co. Bristol.
              William Bradford. Late Senator Congress.
              Samuel Allen. Just. Inf. Court.
              John Brown. Late Repr. Congress.
              Joseph Rawson. Justice Peace
              Barnard Smith. Ditto 
              John Champlin. Merchant.
              Daniel Bradford Jur. Justice Peace.
              Tho. Church Merchant
              William Hunter. Counsel. at Law
              Nicho Peck Merchant.
              Isaac Manchester Merchant
                  
                  Jeremiah Diman 2dDo.
              Charles CollinsDo.
              Charles D’WolfeDo.
              James AllenDo.
              Hersey BradfordDo.
              Benj Bosworth 2dDo.
              John W. BournDo.
              Joseph Smith, Junr.Do.
                
                  
                    
                      
                        William Gardner.
                        }
                        
                      
                      
                        Caleb Gardner
                        
                      
                    
                  
                  Do.
                
                
                  Newport
                
                  
              
              
            
            
              I know not the Petitioner but am well informd. he is a proper object of Clemency
            
            
              Constant Taber
            
          